AO 1998 (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Re|ease(Ceneral) Page| l lof | : IPages
GARCIA, Carmen

Dkt. No. l6cr168 MODlFIED
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonany assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

E| (6) The defendant is placed in the custody ol`:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of

release or disappears.

SIGNED:

 

CUSTODIAN

|Zl (7) The defendant must:

|Zl (a) you must reside at and participate in the Teen Challenge International
Residential Treatment Program, as directed by program staff and
Pretrial Services; You must remain in the inpatient facility until
released by the Pretrial Services Ofticer; A responsible party approved
by Pretrial Services, shall escort you to all required court hearings and
escort you back to the program upon completion of the hearing;

|Zl (b) your travel is restricted to the Eastern and Central Districts of CA,
unless otherwise approved in advance by the PSO;

|Zl (c) report by telephone to the Pretrial Services Agency upon your arrival to
the Teen Challenge Residential Program;

|Zl (d) all other conditions of release previously imposed, not in conflict With
this order, shall remain in full force and effect.

